Case: 14-1017      Document: 44      Page: 1     Filed: 08/06/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

 THE TURFGRASS GROUP, INC., AND UNIVERSITY
  OF GEORGIA RESEARCH FOUNDATION, INC.,
             Plaintiffs-Appellants,

                                v.

    CAROLINA FRESH FARMS, INC., CAROLINA
   FRESH FARMS, L.L.C., FKA CAROLINA FRESH
      FARMS, INC., AND JOHN A. FOGLE, SR.,
               Defendants-Appellees.
              ______________________

                          2014-1017
                    ______________________

     Appeal from the United States District Court for the
 District of South Carolina in No. 5:10-cv-00849-JMC,
 Judge J. Michelle Childs.
                  ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The appellants move for leave to file their appendix
 out of time and to reinstate their appeal.
Case: 14-1017      Document: 44      Page: 2    Filed: 08/06/2014



 2     THE TURFGRASS GROUP, INC.   v. CAROLINA FRESH FARMS, INC.



     On August 4, 2014, this appeal was dismissed for fail-
 ure to timely file the appendix. The court notes that the
 appendix was submitted with the motion to reinstate.
       Upon consideration thereof,
       IT IS ORDERED THAT:
    (1) The motion to accept the appendix out of time is
 granted. The joint appendix is accepted for filing.
     (2) The mandate is recalled, the court’s August 4,
 2014 dismissal order is vacated, and the appeal is rein-
 stated.
     (3) This appeal will be placed on the oral argument
 calendar in due course.
                                        FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court


 s21